DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1, line 1: the limitation “which system” should be “the system”.
Regarding claim 1, line 7: the limitation “which screw flight” should be “the screw flight”.
Regarding claim 1, line 9: the limitation “which screw flight” should be “the screw flight”.
Regarding claim 1, line 13: the limitation “which primary measuring unit” should be “the primary measuring unit”.
Regarding claim 2, line 1: the limitation “which system” should be “the system”.
Regarding claim 3, line 1: the limitation “which system” should be “the system”.
Regarding claim 9, line 3: the limitation “which distance” should be “the distance”.
Regarding claim 10, lines 1-2: the limitation “which system” should be “the system”.
Regarding claim 11, line 7: the limitation “which screw flight” should be “the screw flight”.
Regarding claim 11, line 9: the limitation “which screw flight” should be “the screw flight”.
Regarding claim 11, line 11: the limitation “which method” should be “the method”.
Regarding claim 12, line 1: the limitation “which method” should be “the method”.
Regarding claim 13, line 1: the limitation “which method” should be “the method”.
Regarding claim 14, line 1: the limitation “which method” should be “the method”.
Regarding claim 15, line 1: the limitation “which method” should be “the method”.
Regarding claim 16, line 2: the limitation “which method” should be “the method”.
Regarding claim 17, line 1: the limitation “which method” should be “the method”.
Regarding claim 18, line 1: the limitation “which method” should be “the method”.
Regarding claim 19, line 1: the limitation “which method” should be “the method”.
Regarding claim 19, line 3: the limitation “which distance” should be “the distance”.
Regarding claim 20, line 1: the limitation “which method” should be “the method”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because a method is being claimed, but no method steps are recited.  It is recommended that the limitations be recited using method steps (ie: “providing at least one primary measuring unit”, “transmitting primary variable values”, etc.). See MPEP 2173.05(p)(II). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, lines 1-2: the limitation “a primary measuring unit” renders the claim indefinite because it is unclear if the limitation is referring to the primary measuring unit introduced in claim 1 or is introducing a new element.
Regarding claim 3, line 2: the limitation “a primary measuring unit” renders the claim indefinite because it is unclear if the limitation is referring to the primary measuring unit introduced in claim 1 or is introducing a new element.
Regarding claim 9, line 4: the limitation “preferably” renders the claim indefinite because it is unclear if the limitations that follow are part of the claimed invention.
Regarding claim 9, line 5: the limitation “even more preferably” renders the claim indefinite because it is unclear if the limitations that follow are part of the claimed invention.
Regarding claim 11-20: a method is being claimed, but no method steps are recited rendering the claim indefinite.  It is recommended that the limitations be recited using method steps (ie: “providing at least one primary measuring unit”, “transmitting primary variable values”, etc.). See MPEP 2173.05(p)(II). 
Regarding claim 12, lines 1-2: the limitation “a primary measuring unit” renders the claim indefinite because it is unclear if the limitation is referring to the primary measuring unit introduced in claim 11 or is introducing a new element.
Regarding claim 13, line 2: the limitation “a primary measuring unit” renders the claim indefinite because it is unclear if the limitation is referring to the primary measuring unit introduced in claim 11 or is introducing a new element.
Regarding claim 19, line 4: the limitation “preferably” renders the claim indefinite because it is unclear if the limitations that follow are part of the claimed invention.
Regarding claim 19, line 5: the limitation “even more preferably” renders the claim indefinite because it is unclear if the limitations that follow are part of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 9-11, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osato (US Pub 2006/0280663).
Regarding claim 1, Osato discloses a system for transporting biomass material, which system comprises a feeding device comprising: 
a channel (20) comprising an inlet (22) and an outlet (24) for said biomass material; and 
a feed screw (5) arranged at least partly within the channel and comprising a screw flight (50) for conveying the biomass material in a biomass transport direction from the inlet to the outlet, which screw flight is also adapted to compress the biomass material during transport to form a gas impermeable plug of biomass material within the channel (paragraph 0037), and which screw flight extends from a first end to a second end in the biomass transport direction; 
characterized in that said system further comprises: 
at least one primary measuring unit (40, 41) adapted to continuously measure a primary variable indicative of the gas permeability of the plug, which primary measuring unit is connected to said feeding device between the first end of the screw flight and the outlet (fig 1); and 
a control unit (paragraph 0039) adapted to continuously receive primary variable values from the primary measuring unit and use said primary variable values to monitor the gas permeability of the plug.
Regarding claim 3, Osato also discloses a primary measuring unit (41) adapted to measure a temperature within the channel.
Regarding claim 4, Osato also discloses said control unit is adapted to provide a warning signal when the gas permeability of the plug is above an upper gas permeability threshold (warning signal is sent to control the valves and rotation of motor; paragraph 0039).
Regarding claim 5, Osato also discloses said control unit is adapted to automatically control at least one density regulating means (first valve 30, second valve 34, or motor 52) to increase the density of the plug when the gas permeability of the plug is above the upper gas permeability threshold (paragraph 0039).
Regarding claim 9, Osato also discloses said primary measuring unit is arranged within a distance from the second end of the screw flight, which distance is 10 times the diameter of the channel at said second end, preferably 5 times the diameter of the channel at said second end, and even more preferably 1 times the diameter of the channel at said second end (fig 1).
Regarding claim 10, Osato also discloses a gas pressure measuring unit (40) arranged to continuously measure the gas pressure within a pressurized zone connected to the outlet, and wherein said control unit is adapted to continuously receive gas pressure values from the gas measuring unit and use said gas pressure values to determine the upper gas permeability threshold (paragraph 0039).
Regarding claim 11, Osato also discloses a method for preventing blow back in a system for transporting biomass material, which system comprises a feeding device comprising: 
a channel (20) comprising an inlet (22) and an outlet (24) for said biomass material; and 
a feed screw (5) arranged at least partly within the channel and comprising a screw flight (50) for conveying the biomass material in a biomass transport direction from the inlet to the outlet, which screw flight is also adapted to compress the biomass material during transport to form a gas impermeable plug of biomass material within the channel (paragraph 0037), and which screw flight extends from a first end to a second end in the biomass transport direction (fig 1); 
which method is characterized in that it comprises the steps of: 
at least one primary measuring unit (40, 41) connected to said feeding device between the first end of the screw flight and the outlet continuously measuring a primary variable indicative of the gas permeability of the plug; 
said primary measuring unit continuously transmitting primary variable values to a control unit (paragraph 0039); and 
said control unit using said primary values to monitor the gas permeability of the plug (paragraph 0039).
Regarding claim 13, Osato also discloses the step of a primary measuring unit (41) measuring a temperature within the channel.
Regarding claim 14, Osato also discloses the step of said control unit providing a warning signal when the gas permeability of the plug is above an upper gas permeability threshold (warning signal is sent to control the valves and rotation of motor; paragraph 0039).
Regarding claim 15, Osato also discloses the step of said control unit automatically controlling at least one density regulating means  (first valve 30, second valve 34, or motor 52) to increase the density of the plug when the gas permeability of the plug is above the upper gas permeability threshold (paragraph 0039).
Regarding claim 19, Osato also discloses the step of measuring said primary variable within a distance from the second end of the screw flight, which distance is 10 times the diameter of the channel at said second end, preferably 5 times the diameter of the channel at said second end, and even more preferably 1 times the diameter of the channel at said second end (fig 1).
Regarding claim 20, Osato also discloses the steps of: a gas pressure measuring unit (40) continuously measuring the gas pressure within a pressurized zone connected to the outlet; said gas pressure measuring unit continuously transmitting gas pressure values to the control unit; and said control unit using said gas pressure values to determine the upper gas permeability threshold (paragraph 0039).
Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 12, 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        9/29/2022